Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00014-CR

                            Clinton Lee GAMBLE,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the 198th Judicial District Court, Kerr County, Texas
                           Trial Court No. B17360
                   Honorable Rex Emerson, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED March 27, 2019.


                                        _________________________________
                                        Patricia O. Alvarez, Justice